Title: From Abigail Smith Adams to John Quincy Adams, 8 March 1815
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy March 8th 1815

yesterdays Mail brought us the Nominations to foreign Courts, yours of course, was to England. altho no event could have been so agreable to me, as your return to America. I feel a relief that that you have left the cold region of the North; and come so much nearer to me, where I can hope, with the return of peace, a freer intercourse with you, the only solace left me, to compensate for your absence, which I hope will not exceed an other year.
According to your request; I shall prepare your sons to go to you, as soon as the Season will give us a prospect of a favorable passage. I feel as old Jacob did, When he said “and will you take Benjamin also?”
George has grown to Mans Nature, and like all overgrown Boys—he does not know, how to use his Limbs—he is quite a companion, with a very amiable disposition I think, ready to listen to reason, and advise. his Grandfather will miss him very much
I consider it an opportunity which may be of great utility, to him: John is ardent, active zealous full of fire and spirit, which requires a steady hand to direct, but he has not that eager desire for Literature, which is Georges meat and drink; he is too volatile for it, George feels some qualms at the thought of leaving us, and John thinks it will be very hard. they cannot however feel as I do, when I think that I shall see their faces no more.
I have written to you once since the News of peace, by a mr. Wright, Son of Deacon Wright of Boston who sails for Liverpool. this is to go by Captain Glover of this Town—The Favorite was the vessel which bore the olive Branch to us—and never was peace haild with greater Enthusiasm, and demonstrations of Joy—in every State from which I have heard—no one Stoped to inquire, What Were the terms of the Treaty? The dispatches which had been previously published had convinced them, that it could not be a dishonorable one to America. Such was their confidence in the Negotiaters—and in their Hearts in the Administration, although they will not allow it; The junto say—mr Madison has given up all that he declared War for, Sailors Rights, paper–Blockade and some say, our Rights to fish, as by the peace of 1783. this last is however questiond. I have seen most of the federal papers, and altho they will not praise, they do not censure; the unanimous vote of the Senate, and its speedy ratification; is proof enough; that it is consider’d an honorable peace—
If the success of our Arms at New orleans had been previously known, at the time the peace was made, we might perhaps have obtaind more advantageous terms, the News of peace following immediately after the glorious Victory obtaind at New Orleans, exalted mr Madison, and placed him upon high ground, while the destruction of the Capital, is almost forgotten, in the Union, and stimulous which it gave to our Armies; and the Success, which has ever since followed them—
I presume the British Will not call the loss of four or five thousand Men, and their retreat to their Shiping with the dead Bodies of their commander in chief, and other Gen’lls a Victory. While we cannot count, one Man to a hundred, in all that were wounded or Slain; upon our side—it was a defence, and a Victory with all the circumstances attending it, which has not its like!
The Transit arrived last week. by it I received your Letter of 24th december: mr Huges was much surprizd when he came; to find that he was not the first to bring the Treaty, but that it had not only arrived: but was ratified , and returnd, and all the public exhibitions of rejoicing Balls illuminations &c were over—
I shall be anxious to learn that mrs Adams and Charles have arrived—your Brother has been writing to you, and your Father says he will—he has written by mr Wright. we are all in comfortable Health.
Your affectionate Mother
A Adams—